Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  It’s a minor change of the languages of the claim.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	1. (Cancelled)
	2. (Currently Amended) A method including:
	receiving by a gateway in an electronic trading system an order message to trade a tradeable object offered at an electronic exchange, wherein the electronic trading system includes the gateway in communication with the electronic exchange, wherein the gateway includes a spread risk calculation module and a limit module;
	determining by the spread risk calculation module:
	a number of spreads based on (a total maximum leg position — a number of total outright positions) / 2, wherein the total maximum leg position is based on maximum leg positions for each of one or more tradeable objects, wherein the maximum leg positions represent a maximum position in each leg, wherein the number of total outright positions is based on a total filled net long position and a total filled net short position, wherein the number of total outright positions represents the number of positions that are not considered part of a spread, wherein the number of spreads represents a generic spread position;
	a first margin requirement based on the number of spreads and a first base margin value, wherein the first base margin value is specified by a user and is accessible by the spread risk calculation module of the gateway;

	communicating a total margin requirement from the spread risk calculation module to the limit module, wherein the total margin requirement for the user is based on the first margin requirement and the second margin requirement;
	applying by the limit module the total margin requirement for the user received from the spread risk module, wherein applying the total margin requirement further includes:
	sending by the gateway, in response to a command to initiate placement of the order and a signal from the limit module indicating the order can be sent based on an available margin
balance for the user and the total margin requirement for the user, the order message to the electronic exchange; and
	preventing sending the command to initiate placement of the order and the signal from the limit module indicating the order cannot be sent based on the available margin balance for the user and the total margin requirement for the user, the order message to the electronic exchange, and wherein preventing sending for later use.
	Claims 3-21. (Previously Presented).
	Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the RCE filed on 10/8/2021.
Claim 2 is currently amended.
Claim 1 was previously canceled.
Claims 3-21 were previously presented.
Therefore, claims 2-21 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 rejections, Applicant's arguments have been fully considered and they are persuasive (see the Remark on pages 9-10).  Thus, Claims 2-21 are patent eligible.
Regarding the 35 USC 103 rejections, Hu et al. (2003/0163404) teaches a method for computing a margin requirement using the first margin requirement and the second margin requirement, wherein the first margin requirement is determined based on a first base margin and a spread number and the second margin requirement is determined based on a second base margin and a number of outrights.  Morano et al. (2005/0097026) teaches a distributed trading system for handling a plurality of order requests, each order request comprising parameters under which a participant will buy and/or sell a futures contract. A validator component is coupled to a messaging bus and has a first interface for receiving order request and an interface generating a validated order message on the messaging bus related to validated orders, wherein the validator implements processes for validating the order requests. A risk allocation value (RAV) component is coupled to the messaging bus and has an interface for receiving validated order messages from the validator, wherein the RAV component implements processes for evaluating risk associated with an order should that order be completed. A match engine is coupled to the messaging bus and has an interface for receiving validated order messages from the RAV component, wherein the match engine implements processes for matching orders based on the order-specified criteria. A persist component is coupled to the messaging bus and has an interface for receiving messages related to orders and trades, wherein thepersist component implements processes for persistently storing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TIEN C NGUYEN/Primary Examiner, Art Unit 3694